                    IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                            CHARLOTTE DIVISION

 FEDERAL TRADE COMMISSION,

                       Plaintiff,

 v.                                                          CASE NO. 3:19-CV-55

 GLOBAL ASSET FINANCIAL
 SERVICES GROUP, LLC, et al.,

                       Defendants,


       This matter is before the Court upon its own motion. A hearing was held on February 15,
2019 with regard to the Plaintiff’s Motion for Preliminary Injunction. Based upon the
representations of the parties appearing at the hearing, an agreement was reached to extend the
Temporary Restraining Order until March 4, at 10:30 a.m. Should the parties fail to reach an
agreement as to the pending Preliminary Injunction motion by then, the Court will hold an
evidentiary hearing at that time.
       IT IS SO ORDERED.

                                         Signed: February 15, 2019
